
	
		I
		112th CONGRESS
		2d Session
		H. R. 4440
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Cassidy
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Glyoxylic
		  acid.
	
	
		1.Glyoxylic acid
			(a)In
			 generalHeading 9902.11.01 of
			 the Harmonized Tariff Schedule of the United States (relating to Glyoxylic
			 acid) is amended—
				(1)by striking
			 1.6% and inserting Free; and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
				(b)Effective
			 dateThe amendments made by subsection (a) apply with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
